MaNly, J.
This is an appeal from an interlocutory order continuing an injunction until the hearing.
We have considered the bill and answer, and concur with his Honor, the Judge below, in the propriety of the interlocutory order made by him. The equity of the bill, which has not been met by the answer, rests upon .the authorities of the case of Simpson v. McBee, 3 Dev. 521, and the principles laid down in Billings on Awards, 230-31. Without deciding at this stage of the case, upon the merits of this equity, we think there is enough, not met by the answer, to send the case to a final hearing, with the injunction, in the mean time, continued.
This opinion will be certified to the Court of Equity, for „ Wilkes county, that it may proceed in the cause.
Pee CubiaM, Judgment affirmed.